Dreben, J.
(dissenting). The following quotation from Commonwealth v. Soares, 377 Mass. 461, 489 n.35, cert. denied, 444 U.S. 881 (1979), provides the setting for my giving deference to the judge’s decision rejecting the peremptory challenge:
“[W]e recognize the Commonwealth’s interest in prosecutions that are ‘tried before the tribunal which the Constitution regards as most likely to produce a fair result.’ Singer v. United States, 380 U.S. 24, 36 (1965). For this reason, we deem the Commonwealth equally to be entitled to a representative jury, unimpaired by improper exercise of peremptory challenge by the defense. Such a rule also serves to protect minority groups in the community. ‘For example, when a white defendant is charged with a crime against a black victim, the black community as a whole has a legitimate interest in participating in the trial proceedings; that interest will be defeated if the prosecutor does not have the power to thwart any defense attempt to strike all blacks from the jury on the ground of group bias alone.’ People v. Wheeler, [22 Cal. 3d 258,] 282 n.29 [1978].”
See also Commonwealth v. Fruchtman, 418 Mass. 8, 13-14, cert. denied, 115 S. Ct. 366 (1994).
Although both the Commonwealth and the defendant are entitled in every case to a jury selected by nondiscriminatory criteria, “in some cases the racial composition of the jury necessarily will be of greater concern.” Commonwealth v. Fryar, 414 Mass. 732, 741 (1993). Since here a white defendant is accused of raping a black woman, see ibid:, cf. Commonwealth *359v. Sanders, 383 Mass. 637, 640 (1981),1 the judge was warranted in considering this to be such a case, and one where “the ‘diffused impartiality’ that comes from a diverse juiy is invaluable.” Commonwealth v. Fryar, 414 Mass. at 741, quoting from Commonwealth v. Soares, 377 Mass. at 485. The purging of the one black juror could be viewed by the trial judge as creating a significant risk that the “subtle group biases of the majority are permitted to operate, while those of the minority have been silenced.” Commonwealth v. Soares, 377 Mass. at 488. Commonwealth v. Fryar, 414 Mass. at 741.
After declining to allow the peremptory challenge, the judge, at the request of defense counsel, explained his reasons:
“Let me put it this way. I think the circumstances of this case and the fact that two panels, two arrays, and two separate days produced but one black potential juror, eliminate the need for establishing a pattern and require me to make a judgment as to whether your challenge has a nonracial basis. The fact that this man’s wife works for a department of the State that investigates, among other things, children victims and family victims, is insufficient to take it out of the area of a potential challenge based on racial grounds. Now, I want to be careful. I’m not accusing counsel of doing something improper in the sense that he should be admonished, but I am sensitive to the need for there to be a racial balance.”
As the majority concedes, a judge may raise the issue of an improper use of peremptory challenge sua sponte. Since the exclusion of a single member of a discrete group may establish a prima facie case of discrimination, Commonwealth v. Harris, 409 Mass. 461, 465 (1991); Commonwealth v. Fryar, 414 Mass. at 738, the judge, in my view, cannot be faulted for finding that “the circumstances of this [interracial rape] case” and the fact thát there was only “one black potential juror” presented a sufficient prima facie showing of an improper pe*360remptory challenge to require the defendant to provide a race-neutral reason. See Commonwealth v. Long, 419 Mass. 798, 807 (1995). See also Commonwealth v. Herbert, 421 Mass. 307, 314 (1995).
Having made that determination, and having heard what the defendant proffered as a race-neutral explanation, the judge had “to decide whether the reason for the challenge offered by the [defendant] was bona fide or a pretext.” Commonwealth v. Valentin, 420 Mass. 263, 269 (1995), citing Commonwealth v. Burnett, 418 Mass. 769, 771 (1994). On appeal, his decision on that question “is entitled to substantial deference.” Commonwealth v. Valentin, 420 Mass. at 269.
It would, of course, have been preferable if the judge had explicitly followed the now established procedure, which requires a judge first to find whether a prima facie showing of impropriety has been made, then to determine whether a group-neutral reason for challenging the prospective juror has been given, and, if so, to decide whether the challenges were exercised improperly because they were based on the juror’s membership in a discrete group. Commonwealth v. Burnett, 418 Mass. at 770-771. See Purkett v. Elem, 115 S. Ct. 1769, 1771 (1995). However, this case was tried before the decisions in Burnett and Purkett, see Commonwealth v. Herbert, 421 Mass. at 314; see Purkett, supra at 1772-1775 (Stevens, J., dissenting), and I think the judge’s explanation should be accorded deference by this court as it, read fairly, sufficiently makes the requisite factual finding that the challenge was not bona fide. The judge determined that there is special concern in this case for the composition of the jury and that the proffered neutral explanation was for an impermissible, racially-based reason. That he “was not accusing counsel of doing something improper in the sense that he should be admonished” does not derogate from that finding, and is not, as the majority suggests, an acknowledgement that the challenge was not race-based.
The facts before him were that the defendant and the victim were both adults. The DSS worker was a direct case worker, not an investigative one, and although the colloquy was somewhat ambiguous as to whether she worked with sexually *361abused children,2 even if she did, the claimed relationship with abused children could be viewed by the judge, in light of the issues of the case, to be a pretext. It was the juror’s wife, not the juror, who was involved with DSS, and, more important, the main issue of the case was consent, a defense never available in cases involving children.
In an analogous case, Commonwealth v. Burnett, 36 Mass. App. Ct. 1, 5 (1994), S.C., 418 Mass. at 772, a twenty-six year old black defendant was charged with crimes arising out of the violent mugging of a white man in a subway. The prosecutor challenged a black juror based on his occupation as a youth services program director, arguing that professionals “who work with young people have certain feelings about young people and about youth and crime.” 418 Mass. at 770. Without making an explicit determination that the prosecutor’s reasons were bona fide, the judge upheld the challenge.3 In reversing the trial judge and concluding that such reason “fell short of having ‘a veneer of plausibility,’ ” this court pointed out that the twenty-six year old defendant could hardly be characterized as a youth. Moreover, we noted, “[t]he record is destitute of any legal or factual basis supporting whatever may have been the prosecutor’s belief regarding the unexplained propensities of those who work with youth; nor was any authority offered for the propriety of taking judicial notice of any such occupational attitudes.” 36 Mass. App. Ct. at 5. The reasoning of this court was approved in *362Commonwealth v. Burnett, 418 Mass. at 772. Where, as here, the challenge is based on the occupation not of the juror but of the juror’s spouse, there is perhaps even less reason to believe that such occupation had any bearing on the relevant issue at trial — consent — and the trial judge was warranted in so concluding. See also Commonwealth v. Legendre, 25 Mass. App. Ct. 948, 949 (1988), where we upheld the decision of a trial judge rejecting a challenge to women who had relatives on the police force where the credibility of police witnesses was “not likely to be dispositive or even of any weight” on the issue of consent to sexual intercourse. The question was whether the challenge was “in good faith or in bad faith” in “purging the jury of a discrete group.” “Sorting out whether a permissible or impermissible reason underlies a peremptory challenge is the function of the trial judge, and we do not substitute our judgment for his if there is support for it on the record” (citations omitted). Ibid. See also Commonwealth v. Valentin, 420 Mass. at 269. Accordingly, I would defer to the judge’s finding that the challenge was racially motivated, or as put more tactfully by him, was not “out of the area of a potential challenge based on racial grounds.”4 As I agree with the majority that the prosecutor’s closing argument did not create reversible error, I would affirm the defendant’s convictions;

In holding that an individual voir dire of jurors is required if requested by the defendant in interracial rape cases, the court in Sanders held that for purposes of G. L. c. 234, § 28, second par., such cases “as a matter of law . . . present a substantial risk that extraneous issues will influence the juiy.” 383 Mass. at 640-641.


The judge asked of Juror 13:
“[YJour wife is a direct care worker for the Department of Social Services. In connection with her duties, do you know if she works in the area of persons who are alleged to have been sexually abused, or is she in some other part of the office; if you know? Have you discussed with her over the years the kind of work she does periodically?”
Juror 13: “Yes.”
During the colloquy concerning Juror 13, the judge also asked counsel whether there would be DSS involvement in the trial and whether the alleged victim was now a child or was one at the time of the incident. She was twenty-nine years old. The judge noted that basically DSS functions with children.


The trial judge’s lack of findings eliminated any need of deference to his implicit ruling. Commonwealth v. Burnett, 36 Mass. App. Ct. at 5, S.C. 418 Mass. at 772.


See and contrast Commonwealth v. Green, 420 Mass. 771, 111 (1995) (even if the judge had made a finding of an improper challenge that finding would have been “clearly erroneous”).